Washington J.
This is a motion in arrest of judgment, and various causes have been assigned; but as the decision of the court will be given on the two first, it will •be unnecessary to state the others.
These were, 1st, (see the first reason in arrest of judgment.) 2d, (see the second do.)
The first objection then is to the style of the court, which, it is contended, should be the circuit court for the eastern district of Pennsylvania ; this change being produced by the act of congress “ to divide the state of Pennsylvania into two judicial districts,” passed on the 20th April, 1818.
It is not contended that the style of the court is altered in express terms, but it is supposed to arise necess'arily from the division of the state and the jurisdiction assigned to the western court. There might be some colour for this argument, if the law had created a new circuit court for the western district, in which case, there would seem to be a propriety, at least, in distinguishing that court from this, by calling that the western, and this the eastern circuit court. But it will appear from a correct analysis of the law, that the style of the western court is the district court for that district, in contradistinction to the district court for the eastern district, and that the division of the state into two districts is in reference to those courts.
*340The title of the act is, “ an act to divide the state of Pennsylvania into two judicial districts.”
S.ec. 1. Divides the state of Pennsylvania into two districts, and designates their respective boundaries, Certain counties shall compose one district, to be called the western district, and the residue of the state shall compose another district, to be called the eastern district, and the terms of the" district court for said eastern district shall be held at Philadelphia, and the terms of the circuit court for the western district shall be held at Pittsburg.*
Sec. 2. Richard Peters, Esq., now judge of the district of Pennsylvania, is assigned as the judge to hold the courts in the eastern district, and todo all things appertaining to the office of a district judge, under the constitution and laws of the United States.
Sec. 3, The president is to appoint á district judge for the western district, and he shall d'o and perform all such duties as are enjoined on or in any wise appertaining to a district judge of the United States.
Sec. 4. The circuit court shall be held for the eastern district at Philadelphia, at the time and in the manner now directed by law, to be held for the district of Pennsylvania, and the district court for the western district, in addition to the ordinary jurisdiction and powers of a district court, shall, within the limits thereof, have jurisdiction of all causes, except of appeals and writs of error, cognizable by law in a circuit court, and shall proceed therein in the same manner as a circuit court, and writs of error shall lie to the circuit court in the said *341eastern district, in the same manner as from other district courts, to their respective circuit courts.
Sec. S. The president to appoint the district attorney and marshal for the western district; the district attorney and marshal for the district of Pennsylvania, to be district attorney and marshal respectively for the eastern district.
Sec. 6. Directs how civil causes shall be removed, and in all its terms has reference to civil causes, and to the district court for the western district.
It is true, that the word circuit is used in the first section in connexion with the western court] but the other parts of the law show, most obviously, that this was an inaccuracy of expression, since in every other section it is styled a district court. It has not only the style and jurisdiction of a district court, but it is subordinate to the circuit court in the eastern district, in the same manner as other district courts are to their respective circuit courts. It is true, that the western district court has the same jurisdiction assigned to it as is exercised by the circuit court. But this circumstance does not constitute it a circuit court.
The second objection to the caption is, that it states the presentment to be by the grand jury of the United States, inquiring for the district of Pennsylvania, when in truth there is no such district, and the jury had no power to inquire except for the eastern district.
The answer to this objection is, that the caption is consistent with the truth of the case, and would therefore have been faulty had it been qualified as the prisoner’s counsel has contended it ought to have been. The venire issued before the passage of the law-in question, to summon the grand jury for the district of Pennsylvania, *342and on the 11th of April, some days before the passage act into a law, they were sworn and affirmed to inquire for the body of the district of Pennsylvania. The indictment, therefore, is with strict propriety found by the grand inquest of the United States, inquiring for Pennsylvania district .upon oath and affirmation, inasmuch as they were legally sworn and affirmed to inquire for the whole district.
Nevertheless, there remains to be considered under this head, a very interesting question, which is, does this indictment show that this court has jurisdiction of the of-fence charged to have been committed by the prisoner? This question resolves itself into two others. Although the grand jury were sworn and very properly to inquire for the district of Pennsylvania, yet could they, after the passage of this law, inquire of offences committed on land out of the eastern district of Pennsylvania : and if they could not, then secondly, does the indictment sufficiently show that the offence of which the prisoner stands convicted, was committed within the jurisdiction of the court..
The court has not been able to find any act of congress, which in express terms fixes the jurisdiction of the circuit courts in criminal cases, by the place in which the offence was committed.
But the court is clearly of opinion, upon the fair and reasonable construction of the different laws upon this subject, that the jurisdiction of the circuit court in criminal cases, is confined to offences committed within the district for which those courts respectively sit where they are committed on land. See the 11th, 23d, and 29th sections of the first judicial act, and the 3d section of the act of the 2d March, 1793, vol. ii. p. 225.
It was contended by the district attorney, that the ju*343nschction of the western district court does not extend to . . . . , . . , . criminal cases; but the court cannot give its assent to this construction of the law. The 4th section declares that that court, in addition to the ordinary jurisdiction of a district court, shall, within the limits of the western district, have jurisdiction of all causes, except' appeals and writs of error cognizable by law in a circuit court. Now, as it is clear that a circuit court has jurisdiction of all offences prohibited by the laws of the United States committed at sea or on land, within the district where the court sits, it follows, from the general expressions above quoted, that the western district court has the cognizance of offences limited as to jurisdiction as the the circuit courts are.
2. If then this court has not jurisdiction of offences committed within the western district, and the western court has, the next question is, does this indictment sufficiently show that the offence of which the prisoner is convicted, was committed within the jurisdiction of this court ? The allegation in all the counts is, that the of-fence was committed at the district of Pennsylvania. It might then have been committed as well in the western as in the eastern district, and the court cannot help the indictment in this respect by any presumptions, or because we know from the evidence that the offence was committed in this city. It is indispensable that the indictment should distinctly show that the court has jurisdiction of the offence, and it ought, therefore, to have laid it to have been committed in the eastern district. .And since it might be proper in some cases of a capital nature to try the cause-in the county where the offence was committed, there would seem to be a propriety in stating the county *344also in the indictment, though on this point we give no positive opinion at this time, the case not requiring it.
Upon the whole, we are of opinion, that the judgment must be arrested for the reason which has been stated.

 The only express appellation of the circuit court for the western district is to be. found in this clause, which fixes the place of holding the circuit court and the terms at Pittsburg.